Citation Nr: 0523286	
Decision Date: 08/24/05    Archive Date: 09/09/05

DOCKET NO.  02 05-457	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased rating for a right ankle 
disability, currently rated as 30 percent disabling.

2.  Entitlement to a rating higher than 30 percent for a 
right shoulder disability as of January 3, 2005; a rating 
higher than 20 percent from November 20, 2003, to January 3, 
2005; and a compensable rating prior to November 20, 2003.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel

INTRODUCTION

The veteran had active military service from March 1954 to 
November 1957.

This case comes to the Board of Veterans' Appeals (Board) 
from a July 1999 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York, 
which denied the veteran's claims for a rating higher than 
30 percent for the right ankle disability, and a compensable 
rating for the right shoulder disability.  He filed a timely 
appeal.  Subsequently, in May 2004, the RO increased the 
rating for the right shoulder from 0 to 20 percent effective 
from November 20, 2003 - the date of a VA examination.  He 
continued to appeal, requesting an even higher rating.  See 
AB v. Brown, 6 Vet. App. 35, 39 (1993) (a veteran is presumed 
to be seeking the highest possible rating unless he 
specifically indicates otherwise).

In November 2004, the Board remanded the case to the RO (via 
the Appeals Management Center (AMC)) for further development 
and consideration.  Specifically, the Board directed the RO 
to schedule the veteran for another VA examination because 
the previous examination was deficient.  After this was done, 
the AMC issued a rating decision and supplemental statement 
of the case (SSOC) in June 2005, increasing the rating for 
his right shoulder from 20 to 30 percent effective January 3, 
2005 - the date of his most recent VA examination.  He has 
since continued to appeal seeking even higher ratings, and 
the case was returned to the Board for further appellate 
review.  


FINDINGS OF FACT

1.  The veteran's right ankle disability is manifested by 
pain and instability with marked or severely limited motion 
and loss (or partial loss) of the medial malleolus bone, 
requiring him to wear a brace at all times.

2.  The medical evidence on record indicates the veteran's 
right shoulder disability involved pain, but no limited range 
of motion (ROM), prior to the November 20, 2003, VA 
examination; during the November 20, 2003, VA examination, 
flexion and abduction were limited to 90 degrees; and during 
the June 3, 2005, VA examination, flexion and abduction were 
limited to 90 degrees with pain beginning at 30 or 45 
degrees, respectively, with no additional limitation after 
repetitive testing.


CONCLUSIONS OF LAW

1.  The criteria are met for a 40 percent rating, but no 
higher, for the right ankle disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Code (DC) 5262 (2004).

2.  The criteria are not met for a compensable rating for the 
right shoulder disability prior to November 20, 2003.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 4.1, 4.10, 4.40, 4.45, 
4.71a, DC 5201.

3.  The criteria are met for 30 percent rating, but no 
higher, for the right shoulder disability from November 20, 
2003, to January 3, 2005.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321, 4.1, 4.10, 4.40, 4.45, 4.71a, DC 5201.

4.  The criteria are not met for a rating higher than 30 
percent for the right shoulder disability from January 3, 
2005, onward.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 4.1, 
4.10, 4.40, 4.45, 4.71a, DC 5201.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  The VCAA and 
implementing regulations eliminated the requirement of 
submitting a well-grounded claim, and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA and implementing regulations also 
require VA to notify the claimant and the claimant's 
representative of any information, and any medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103(a) (West 2002); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II").  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

In this case, the RO sent the veteran VCAA notice in November 
2003.  This letter provided him with notice of the evidence 
needed to support his claims that was not on record at the 
time of the letter, the evidence VA would assist him in 
obtaining, and the evidence it was expected that he would 
provide.  This letter satisfied the first three notice 
requirements outlined in 38 C.F.R. § 3.159(b)(1) and 
Pelegrini II, but it did not include the specific language of 
the "fourth element" mentioned above.  

In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as 
outlined by the Court in Pelegrini I.  See VAOPGCPREC 1-04 
(Feb. 24, 2004).  The "fourth element" language in 
Pelegrini I is substantially identical to that of Pelegrini 
II, as mentioned, requiring VA under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) to request the claimant provide 
any evidence in his or her possession that pertains to the 
claim.  Id.  The General Counsel's opinion held that this 
language was obiter dictum and not binding on VA.  See 
VAOPGCPREC 1-04 (Feb. 24, 2004); see also Pelegrini II, 18 
Vet. App. 112, 130 (2004) (Ivers, J., dissenting).  In 
addition, the General Counsel's opinion stated VA may make a 
determination as to whether the absence of such a generalized 
request, as outlined under § 3.159(b)(1), is harmful or 
prejudicial to the claimant.  For example, where the claimant 
is asked to provide any evidence that would substantiate his 
or her claim, a more generalized request in many cases would 
be superfluous.  Id.  The Board is bound by the precedent 
opinions of VA's General Counsel, as the chief legal officer 
for the Department.  38 U.S.C.A. § 7104(c).

Here, although the VCAA letter did not contain the precise 
language specified in 
38 C.F.R. § 3.159(b)(1), the Board finds that the veteran was 
otherwise fully notified of the need to give VA any evidence 
pertaining to his claims.  The letter requested that he 
provide or identify any evidence supporting his claims and 
specifically outlined the necessary evidence.  So a more 
generalized request with the precise language outlined in § 
3.159(b)(1) would be redundant.  The absence of such a 
request is unlikely to prejudice him, and thus, the Board 
finds this to be harmless error.  VAOPGCPREC 1-04 
(Feb. 24, 2004); see also Mayfield v. Nicholson, 19 Vet. App. 
103, 128 (Requesting additional evidence supportive of the 
claim rather than evidence that pertains does not have the 
natural effect of producing prejudice.  The burden is on the 
claimant in such a situation to show that prejudice actually 
exists).  

Since the VCAA was not enacted until November 2000, obviously 
the notice could not and did not precede the initial RO 
adjudication in July 1999.  So it did not comply with the 
requirement that notice must precede the initial RO 
adjudication.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Pelegrini II, 18 Vet. App. at 120.  But in 
Pelegrini II, the Court clarified that in cases, as here, 
where the VCAA notice was not issued until after the initial 
adjudication in question, VA does not have to vitiate the 
initial decision and start the whole adjudicatory process 
anew.  Rather, VA need only ensure the veteran receives or 
since has received content-complying VCAA notice such that he 
is not prejudiced.  See, again, Mayfield v. Nicholson, 19 
Vet. App. 103 (2005) (An error, whether procedural or 
substantive, is prejudicial "when the error affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication]."  (quoting McDonough Power Equip., 
Inc. v. Greenwood, 464 U.S. 548, 553 (1984).  Failure to 
provide notice before the first adverse decision by the AOJ 
would not have the natural effect of producing prejudice, 
and therefore, prejudice must be pled as to this deficiency.)

The VCAA notice mentioned provided the veteran with ample 
opportunity to respond before VA readjudicated his claim and 
issued SSOCs in May 2004 and June 2005, wherein the RO 
addressed any additional evidence that had been received 
since its July 1999 decision in question, and the March 2002 
statement of the case (SOC).  In July 2005, he indicated, 
through his representative, that he felt he had stated his 
case completely and requested the Board to proceed with the 
appeal (see VA Form 21-4138).  He has not indicated he has 
any additional relevant evidence to submit or which needs to 
be obtained.  So under these circumstances, and given the 
Board's November 2004 remand for additional development, 
the Board finds he was afforded "a meaningful opportunity to 
participate effectively in the processing of his claim by 
VA," and thus, "essentially cured the error in the timing 
of notice".  See Mayfield, 19 Vet. App. at 128 (holding that 
section 5103(a) notice provided after initial RO decision can 
"essentially cure the error in the timing of notice" so as 
to "afford a claimant a meaningful opportunity to 
participate effectively in the processing of ... claim by VA") 
(citing Pelegrini, 18 Vet. App. at 122-24).

With respect to the VCAA letter of November 2003, the veteran 
was requested to respond within 30 days.  The letter also 
informed him that he could take up to one year to respond 
without jeopardizing the potential effective date for 
compensation - should, in fact, his claims be granted.



38 C.F.R. § 3.159(b)(1) (2003) was invalidated by the United 
States Court of Appeals for the Federal Circuit in Paralyzed 
Veterans of America (PVA) v. Secretary of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. September 2003).  The offending 
regulatory language suggested that an appellant must respond 
to a VCAA notice within 30 days and was misleading and 
detrimental to claimants whose claims were prematurely denied 
short of the statutory one-year period provided in 
38 U.S.C.A. § 5301(a).  Thus, that regulatory provision was 
invalid because it was inconsistent with the statute.  

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. 
§ 5103(b)(1)(2002).  This is significant because, previous to 
this, VA had issued implementing regulations that allowed VA 
to decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

In this case, the veteran's service medical records (SMRs) 
were already on file along with treatment records through 
April 1984.  The RO also obtained his VA outpatient treatment 
(VAOPT) records and his Social Security Administration (SSA) 
records.  Private treatment records were also submitted or 
obtained from Adirondack Family Chiropractic, Dr. Rudez, Dr. 
Folsom, the University Health Center, Dr. Nicknish, Dr. 
Reinhardt, and Associates Radiology.  A VA examination was 
apparently scheduled in February 1999, but he failed to 
report to it.  
See 38 C.F.R. § 3.655(b) (when a claimant fails to report for 
an examination that was scheduled in conjunction with a claim 
for an increased rating, the claim must be denied).  
Subsequently, VA examinations were conducted in August 1999, 
November 2003, and January 2005.  As mentioned, he has not 
indicated that he has any additional relevant information or 
evidence to submit, or which needs to be obtained.  And 
although offered, he declined his opportunity for a hearing 
to provide oral testimony in support of the claims.  
38 C.F.R. § 20.700(a).

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  Accordingly, the Board 
will address the merits of the claims.


Factual Background

Private treatment records from Dr. Reinhardt indicate the 
veteran was seen in September 1997 for complaints of right 
shoulder pain.  He had slightly limited ROM.  Specifically, 
internal rotation was moderately decreased with pain on 
extremes of overhead elevation and internal rotation and 
moderately positive impingement sign.  The impression was 
right rotator cuff tendonitis with impingement.

In September 1998, private treatment records indicate the 
veteran fell from a trailer and landed on his right ankle, 
right side and back.  An X-ray of his right ankle revealed an 
osteochondral defect in the medial talar dome, which was 
noted could be the result of old trauma or osteochondritis 
dissecans.  An X-ray of the right shoulder was normal.  An 
October 1998 X-ray of the right ankle revealed the same 
osteochondral defect, but there was no evidence of an acute 
fracture or dislocation.  The bony architecture overall was 
unremarkable.  There was a 4 mm posterior calcaneal spur.  An 
October 1998 X-ray of the right shoulder was normal with no 
abnormalities detected in the regional bones, joints, or soft 
tissues.

In September 1998, the veteran filed claims for increased 
ratings for his right ankle and right shoulder disabilities, 
which are currently at issue.

A note in the file indicates the veteran failed to report to 
a VA examination.  The July 1999 rating decision indicates a 
VA examination was scheduled in February 1999, but there is 
no evidence in the file that confirms that he was notified of 
this examination.

The report of the August 1999 VA examination indicates the 
veteran complained of right ankle pain and instability.  He 
wore a brace on the right ankle.  Plantar flexion was to 
about 30 or 40 degrees with pain.  He had full range of 
movement of the right shoulder and there was no crepitus.  X-
rays of the right ankle and right shoulder were essentially 
negative.  

The report of the November 2003 VA examination indicates the 
veteran's right shoulder had no deformities or active 
inflammation, but was tender to palpation.  ROM was severely 
limited by pain - 90 degrees of forward flexion, 90 degrees 
of abduction, external rotation to 70 degrees, and internal 
rotation to 30 degrees.



The veteran complained of right ankle instability, stating 
that even with an ankle brace, his ankle rolled inward 3 to 4 
times a week.  He rated the pain as a constant 10 out of 10.  
Upon physical examination, swelling and tenderness were 
noted.  ROM was 0 degrees of dorsiflexion and 30 degrees of 
plantar flexion.  An X-ray revealed no evidence of acute 
fracture or dislocation.  The ankle was unremarkable, but 
tiny bony spurs were noted involving the medial malleolus.  

The report of the January 2005 VA examination noted the 
veteran was right handed.  A brace was needed for walking.  
No incapacitating episodes of arthritis were noted, but he 
could not walk more than a few yards at a time.  Right ankle 
instability, pain and weakness were noted.  There were no 
episodes of dislocation or subluxation noted, but he reported 
having one to three episodes of locking each month.  His gait 
was antalgic and there was evidence of abnormal weight 
bearing.  Plantar flexion was from 0 to 20 degrees with pain 
beginning at 0 degrees.  Dorsiflexion was from 0 to 20 
degrees with pain beginning at 0 degrees.  No additional 
limited ROM was noted with repetitive use.  The examiner 
noted a loss or partial loss of the right malleolus bone.

The veteran's right shoulder ROM was from 0 to 90 degrees of 
flexion with pain beginning at 30 degrees.  Abduction was 
from 0 to 90 degrees with pain beginning at 45 degrees.  No 
additional limited motion was noted with repetitive use.  
There were no recurrent dislocations of the right shoulder.


Governing Statutes and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Not all cases will show all of the 
findings for a specific rating, especially in the more fully 
described grades of disabilities, but the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. §§ 4.7, 4.21.  In 
assessing the degree of disability of a service-connected 
condition, the disorder and reports of rating examinations 
are to be viewed in relation to the whole history.  38 C.F.R. 
§§ 4.1, 4.2.  See, too, Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  Consideration of factors that are wholly outside 
the rating criteria provided by regulation is error.  Massey 
v. Brown, 7 Vet. App. 204, 208 (1994) (citing Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992)).  

Where, as here, entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Also, when determining the severity of musculoskeletal 
disabilities such as the one at issue, which is at least 
partly rated on the basis of range of motion, VA must 
consider the extent the veteran may have additional 
functional impairment above and beyond the limitation of 
motion objectively demonstrated due to the extent of his 
pain/painful motion, limited or excess movement, weakness, 
incoordination, and premature/excess fatigability, etc., 
particularly during times when his symptoms "flare up," such 
as during prolonged use, and assuming these factors are not 
already contemplated in the governing rating criteria.  See 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995), citing 38 
C.F.R. §§ 4.40, 4.45, 4.59. 

In addition to these types of symptoms, other considerations 
include whether there is swelling, deformity or atrophy from 
disuse.  38 C.F.R. § 4.45.

The veteran's right ankle disability is evaluated using the 
criteria under DC 5262 for impairment of the tibia and 
fibula.  See 38 C.F.R. § 4.71a, DC 5262.  Under DC 5262, a 40 
percent rating is warranted when there is nonunion of the 
tibia or fibula with loose motion requiring a brace.  
Malunion of the tibia and fibula with marked knee or ankle 
disability warrants a 30 percent disability.  Malunion with 
moderate knee or ankle disability warrants a 20 percent 
rating, and with slight knee or ankle disability warrants a 
10 percent rating.  

Normal ROM for the ankle is from 0 to 20 degrees of 
dorsiflexion, and from 0 to 45 degrees of plantar flexion.  
See 38 C.F.R. § 4.71a, Plate II.

The veteran's right shoulder disability is evaluated using 
the criteria under DC 5201 for limitation of motion of the 
arm.  See 38 C.F.R. § 4.71a, DC 5201.  Under 5201, limitation 
of motion of an arm (major extremity) to 25 degrees from the 
side warrants a 40 percent rating.  Limitation of motion 
midway between side and shoulder warrants a 30 percent 
rating.  Limitation of motion at shoulder level warrants a 20 
percent rating.  

Normal ROM for the shoulder is 0 degrees of extension to 180 
degrees of forward flexion; abduction from 0 to 180 degrees, 
and external and internal rotation from 0 to 90 degrees.  See 
38 C.F.R. § 4.71, Plate I.

An extraschedular evaluation will be assigned if the case 
presents an unusual or exceptional disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization such as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b).  See also Dela Cruz v. Principi, 15 
Vet. App. 143, 148-49 (2001) ("the VCAA simply restated what 
existed in section 5107 regarding the 
benefit-of-the-doubt doctrine").  


Legal Analysis


Entitlement to a Rating Higher than 30 Percent for the Right 
Ankle Disability

In order to be entitled to a higher 40 percent rating under 
DC 5262, there must be evidence of nonunion of the tibia or 
fibula with loose motion requiring a brace.  The January 2005 
VA examination indicates loss or partial loss of the 
veteran's medial malleolus bone.  It is unclear whether this 
has caused nonunion or malunion with his ankle joint, but it 
is clear this has caused severe instability requiring him to 
wear a brace at all times.  Even with a brace, he reports 
that his ankle rolls 3 to 4 times a week.  In fact, the 
medical evidence on record shows that he has fallen numerous 
times because of this causing him to injure and re-injure his 
right shoulder, which is discussed further below.  For this 
reason, even though several 
X-rays have not noted nonunion or malunion of the bones in 
his ankle, the Board finds that his overall disability is 
more equivalent to a 40 percent rating - especially when 
resolving reasonable doubt in his favor, including times when 
his symptoms may flare-up.  See DeLuca v. Brown, 8 Vet. App. 
at 204-7; 38 U.S.C.A. § 5107(b).  And, a higher 50 percent 
schedular rating is not available for the ankle under DC 5262 
or DCs 5270 - 5274 (which provide alternative criteria for 
evaluating an ankle disability).

In conclusion, a 40 percent rating, but no higher, is granted 
for the right ankle disability.


Entitlement to a Rating Higher than 30 Percent for 
the Right Shoulder Disability since January 3, 2005.

In order to be entitled to a higher 40 percent rating for a 
shoulder disability of the dominant (i.e., major) arm under 
DC 5201, limitation of motion of the arm must be to 25 
degrees from the side of the body.  The results of the 
January 2005 VA examination indicate the ROM of the veteran's 
right shoulder is from 0 to 90 degrees of flexion with pain 
beginning at 30 degrees, and from 0 to 90 degrees of 
abduction with pain beginning at 45 degrees.  A 30 percent 
rating is appropriate when he is able to raise his arm midway 
between his side and shoulder - in other words, 45 degrees.  
Given that he is able to raise his arm to shoulder level with 
pain beginning around 30 or 45 degrees - the Board finds a 30 
percent rating to be appropriate rather than a higher 40 
percent rating.  This 30 percent rating takes into account 
the DeLuca factors such as pain, weakness, fatigue, and 
incoordination.  



The Board has also considered alternative DCs for the 
shoulder, but does not find that the veteran is entitled to a 
rating higher than 40 percent because there is no evidence of 
ankylosis, impairment of the humerus, clavicle or scapula.  
See 38 C.F.R. § 4.71a, DCs 5200 - 5203.

For these reasons, the claim for a rating higher than 30 
percent from January 3, 2005, must be denied because the 
preponderance of the evidence is unfavorable - meaning there 
is no reasonable doubt to resolve in the veteran's favor.  
See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Entitlement to a Rating Higher than 20 Percent for the Right 
Shoulder 
Disability from November 20, 2003, to January 3, 2005

The ROM of the veteran's right shoulder was similar during 
the November 2003 and January 2005 VA examinations - 0 to 90 
degrees of both forward flexion and abduction.  But, as 
alluded to earlier, the November 2003 VA examiner did not 
note the effect of pain or whether there was any additional 
limited motion as a result of the DeLuca factors.  Because of 
this, the Board had to remand the case in November 2004 to 
schedule another examination.  The November 2003 VA 
examiner's failure to note the effects of pain, weakness, 
fatigue and incoordination was no fault of the veteran's.  
Therefore, the Board finds that the higher 30 percent rating 
should extend back at least to November 20, 2003.  But, for 
the same reasons in the discussion above, a rating higher 
than 30 percent is not warranted.

In sum, a higher 30 percent rating, but no greater, is 
granted for the right shoulder disability from November 20, 
2003.




Entitlement to a Compensable Rating for the Right Shoulder 
Disability 
Prior to November 20, 2003

The medical evidence of record indicates the veteran fell and 
injured his shoulder in September 1998 - the same month in 
which he filed the claims at issue.  However, September and 
October 1998 X-rays showed no abnormalities of the right 
shoulder and there was no limited ROM noted.  

Although the July 1999 rating decision indicates the veteran 
failed to report for a February 1999 VA examination - the 
record is unclear whether he ever received notice of that 
examination.  Nonetheless, a VA examination was conducted 
shortly thereafter - in August 1999.  And the results of that 
examination indicated he had full ROM in his right shoulder 
and X-rays were negative.  

In order to be entitled to a compensable 20 percent rating 
under DC 5201, motion of the major arm must be limited to 
shoulder level (i.e., 90 degrees).  Unfortunately, there is 
no medical evidence of record indicating this level 
impairment until the November 20, 2003 VA examination.  
Therefore, the veteran's claim for a compensable rating prior 
to November 20, 2003, must be denied because the 
preponderance of the evidence is unfavorable - meaning there 
is no reasonable doubt to resolve in his favor.  See Alemany 
v. Brown, 9 Vet. App. at 519.


Extraschedular Consideration

The veteran also is not shown to warrant consideration for 
extra-schedular ratings for the service-connected 
disabilities at issue under the provisions of 38 C.F.R. 
§ 3.321(b)(1).  He has not been frequently hospitalized on 
account of them.  The disabilities also have not caused 
marked interference with his employment, i.e., beyond that 
contemplated by his assigned ratings, or otherwise rendered 
impractical the application of the regular schedular 
standards.  Admittedly, his overall functional impairment may 
hamper his performance in some respects, but certainly not to 
the level that would require extra-schedular consideration 
since those provisions are reserved for very special cases of 
impairment that simply are not shown here.  Consequently, the 
Board does not have to remand this case to the RO for further 
consideration of this issue.  See Bagwell v. Brown, 
9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

A higher 40 percent rating, but no greater, is granted for 
the right ankle disability, subject to the laws and 
regulations governing the payment of VA compensation.

The claim for a compensable rating for the right shoulder 
disability prior to November 20, 2003, is denied.

A higher 30 percent rating, but no greater, is granted for 
the right shoulder disability from November 20, 2003, to 
January 3, 2005, subject to the laws and regulations 
governing the payment of VA compensation.

The claim for a rating higher than 30 percent for the right 
shoulder disability from January 3, 2005, onward is denied.



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


